WILLIAM H. HAYWOOD, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Haywood v. CommissionerDocket No. 11847.United States Board of Tax Appeals12 B.T.A. 407; 1928 BTA LEXIS 3555; June 5, 1928, Promulgated *3555 C. M. Edelman, C.P.A., for the petitioner.  Bruce Low, Esq., for the respondent.  STERNHAGEN *407  STERNHAGEN: This is a proceeding for the redetermination of a deficiency of $381.75 for 1921.  In 1910, the petitioner purchased 25 shares of the capital stock of the T. A. Clark Co. for $2,500.  The March 1, 1913, value of the stock was $6,599.50.  In December, 1921, he sold the stock for $3,700.  In his income-tax return for 1921 he deducted as a loss the difference between the March 1, 1913, value and the sales price.  The respondent disallowed the deduction.  The petitioner suffered no deductible loss upon the sale of his stock for an amount greater than the cost but less than the March 1, 1913, value thereof.  , and . Judgment will be entered for the respondent.